FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments with Respect to Claims 1-12 and 14-20
Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments with Respect to Claims 21 and 22
Applicant’s arguments with respect to claims 21 and 22 are persuasive.  As such, said claims would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims should the Applicant overcome the obviousness type double patenting rejections set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 7, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614).
Lepage discloses an air ionization method comprising the steps of.
(a) moving air into an enclosed space (1) and into contact with one or more ion generators (Stage 1) as set forth in paragraphs 34 and 40; 
(b) operating the one or more ion generators to generate ions into the air (paragraphs 40 and 41); 
(c) moving at least some of the air with ions past an ozone removal assembly that includes a catalyst for removing at least some ozone from the air (Stage 4) as set forth in paragraph 55); and 
(d) moving the at least some of the air out of the enclosed space by the compressor as shown in Figure 1.
Concerning claim 1 and 11, Lepage does not appear to disclose that the step of removing some ozone from the air comprises moving some of the air with ions through a granulated ozone dampening catalyst.  Iida discloses a method of rendering harmful gases harmless by oxidation ion radicals (paragraphs 5 and 55), wherein the harmful gases are transported past a plurality of oxidation electrodes (11 & 12) to render said gases harmless (paragraphs 25 & 26).  The reference continues to disclose that the gases are transported past the ion radical oxidation generators and through a granulated ozone dampening catalyst to remove ozone in a manner such that the gases with ions move into a space between the ion generator produced between electrodes as 

Concerning claim 2, Lepage also discloses that the one or more ion generators (Stage 1) are configured to generate more negative ions than positive ions (paragraphs 41 and 76.

Regarding claim 3, Lepage also discloses that the method includes the step of filtering the at least some the air before moving it into contact with the one or more ion generators (paragraph 35).

With respect to claim 4, Lepage also discloses that, wherein the step of filtering is performed by moving the at least some of the air through a filter that is positioned inside of the enclosed space (1) as set forth in paragraphs 34 and 35.

Concerning claims 6 and 7, the reference of Lepage also discloses that the method further includes the step of moving the at least some of the air inside of the enclosed space (1) towards the one or more ion generators (Stage 1) with a fan (28) that is positioned inside of the enclosed space (1) as set forth in paragraphs 34 and 40.

Regarding claim 12, Lepage also discloses that, wherein responsive to operation of a fan (28), air is moved into the space between the one or more ion generators (Stage 1) and the ozone removal assembly (Stage 4) at Stages 2 & 3 (paragraph 34).

Concerning claims 14 and 15, Lepage also discloses that, wherein the at least some of the air is negatively ionized (paragraph 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 1 above, and further in view of Crowe et al. (U.S. Publication No. 2008/0063577).
.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 1 above, and further in view of Arlemark (U.S. Publication No. 2015/0017059).
Lepage is relied upon as set forth above. Lepage does not appear to disclose a measuring an ion amount in the air, or measuring the ozone level. Arlemark discloses a 

Concerning claim 10, Arlemark continues to disclose the step of operating the one or more ion generators to produce fewer or more ions based at least in part on the measured amount in the air of at least one of: the ozone level, an air temperature, the particulate level, the carbon monoxide level, and the humidity as set forth above (paragraphs 18, 61-63 and 69), in which the combination of Lepage in view of Arlemark will meet these limitations as well.  Note, the motivation for the combination directly supra.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 11 above, and further in view of Krichtafovitch (U.S. Publication No. 2010/0089240).
Concerning claims 16-18, Lepage is relied upon as set forth above.  Lepage does not appear to disclose that the ion generator and ozone removal assembly is built as a single unit that can be mounted and replaced from an HVAC duct.  Krichtafovitch discloses a method of delivering ions (paragraphs 24 and 26) to a HVAC duct (paragraph 46) with an ion generator assembly (102), wherein an ion generator is mounted to a frame (paragraph 52).  The reference continues to disclose that:
The assembly (102) is constructed as a single unit (Figure 2);
The method comprises removing the single unit (102) from a HVAC duct (paragraph 46) and replacing the single unit with another single unit (paragraph 52);
The single unit includes a mounting frame (i.e. cartridge; paragraph 52), and the step of removing comprises removing the mounting frame from the HVAC duct (i.e. “allow the cartridge to be readily removed; paragraph 52); and
Wherein another single unit further comprises a second mounting frame (cartridge), and the step of replacing comprises mounting the second mounting frame to the HVAC duct (i.e. by the disclosure that the electrodes and cartridge are mounted together as one whole, and readily replaced when needed disclosing that when replaced, the cartridge (mounting frame) and 
Krichtafovitch discloses that the method and system configured therein is of compact design that allows for easy installation and replacement of the air purifying ion generator (paragraphs 24-26 and 39).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the assembly of a single unit of Krichtafovitch with easy mounting and replacement methods in the method of Lepage because Krichtafovitch teaches that the configuration is a compact design that allows for easy installation and replacement of the system.  Thus, claims 16-18 are not patentable over Lepage in view of Krichtafovitch.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage (U.S. Publication No. 2008/0035472) in view of Iida et al. (U.S. Publication No. 2007/0098614) as applied to claim 4 above, and further in view of Mutha et al. (U.S. Publication No. 2016/0067645).
Lepage is relied upon as set forth above.  Lepage does not appear to disclose measuring airflow through the filter, and alerting a user if the air filter should be changed.  Mutha discloses an air purifier (Figures 1A-C) that includes a filter that removes particulates from the air (paragraphs 18-20).  The reference continues to disclose that the air flow is measured through the filter, and that the purifier alerts a user upon a determination that the filter should be changed in order to prevent unnecessary wear on the system (paragraphs 22, 25, paragraph 53).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,406,476. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-20 of the instant application are met by the claims of ‘476; as each are directed to a method of air ionization by moving air and generating ions in an ion generator, moving the air with ions past an ozone removal assembly that includes a catalyst, and transferring the air out of a system.  Thus, the obviousness type double patenting rejection exists.

Claims 1-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,350,541. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-20 of the instant application are met by the claims of ‘541; as each are directed to a method of air ionization by moving air and generating ions in an ion generator, moving the air with ions past an ozone removal assembly that includes a catalyst, and transferring the air out of a system.  Thus, the obviousness type double patenting rejection exists.

Claims 1-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,363,332. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-20 of the instant application are met by the claims of ‘332; as each are directed to a method of air ionization by moving air and generating ions in an ion generator, moving the air with ions past an ozone removal assembly that includes a catalyst, and transferring the air out of a system.  Thus, the obviousness type double patenting rejection exists.

Claims 1-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,357,586. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-20 of the instant application are met by the claims of ‘586; as each are directed to a method of air ionization by 

Claims 1-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,363,522. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in claims 1-20 of the instant application are met by the claims of ‘522; as each are directed to a method of air ionization by moving air and generating ions in an ion generator, moving the air with ions past an ozone removal assembly that includes a catalyst, and transferring the air out of a system.  Thus, the obviousness type double patenting rejection exists.

Claims 1-12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/510,785 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 in the instant application are met by the claims in the reference application; as each are directed to a method of air ionization by moving air and generating ions in an ion generator, moving the air with ions past an ozone removal assembly that includes a catalyst, and transferring the air out of a system.  Thus, the obviousness type double patenting rejection exists.


Allowable Subject Matter
Should the Applicant overcome the obviousness type double patenting rejections as set forth above, then claims 21 and 22 would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799